DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5-6, 8, 10-12, 14-15, 18, 20, 24, 28 and 30) and species SEQ ID NO: 20 (HD1), 114(ABD) and 215(linker) in the reply filed on 11/2/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-3, 5-6, 8, 10-12, 14-15, 18, 20-22, 24, 28 and 30-32 are pending.
Claims 21-22 and 31-32 are withdrawn for being drawn to a non-elected invention (i.e., Group II). Claims 6, 10-12, and 30 are withdrawn for reciting a non-elected species.
Claims 1-3, 5, 8, 14-15, 18, 20, 24 and 28 are under examination to the extent they read on the elected sequences SEQ ID NO: 20, 114 and 215.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 6/19/2020, 8/11/2020 and 11/3/2021 have been considered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Objections
Claims 5, 12, and 18 are objected to because of the following informalities:  
Claims 5, 12, and 18 are objected for reciting non-elected sequences. Applicants should amend the claim to recite only the elected sequence (i.e., SEQ ID NO: 20 (HD1), 114(ABD) and 215(linker)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.




Claims 1, 2, and 24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kraynov et al (IDS, US Pub. No. 2012/0149636, published on 6/14/ 2012 filed on 2/8/2008).
The instant claims are broadly drawn to an engineered polypeptide comprising an albumin binding domain polypeptide (ABD) and a peptide hormone domain (HD1) selected from a leptin, a leptin analog or an active fragment thereof, the polypeptide of claim 1 further comprising a linker covalently linked to said HD1, wherein the said ABD 
Kraynov et al teach a fusion protein between a hormone domain such as leptin and albumin binding domain [0505]. They teach that leptin can be in the form of homodimer, heterodimers or heteromultimers [0512]. They teach that a linker can be used to make fusion proteins or to make dimers or heteromultimers [0512, 0515]. They teach that bifunctional linkers can be used to attach additional moieties such as PEG [0651]. They teach using such fusion polypeptide in a pharmaceutical composition [0058, 0060]. They teach that such pharmaceutical composition comprises pharmaceutically acceptable carriers [0280, 0545] and wherein the pharmaceutical preparation can be in the form of slow-release [0543] or sustained release [0547].  Therefore, the instantly claimed invention is implicitly or explicitly anticipated by the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
It is noted that the polypeptide with SEQ ID NO: 20 is leptin molecule with Met at the N-terminus (see sequence search result below):
SULT 5
US-12-995-842-1
; Sequence 1, Application US/12995842
; Patent No. 8501686
; GENERAL INFORMATION
;  APPLICANT: The Regents of the University of Michigan
;  APPLICANT:Oral, et al.
;  TITLE OF INVENTION: USE OF LEPTIN FOR THE TREATMENT OF FATTY LIVER DISEASES AND
;  TITLE OF INVENTION:CONDITIONS
;  FILE REFERENCE: 30454/43630A
;  CURRENT APPLICATION NUMBER: US/12/995,842
;  CURRENT FILING DATE: 2010-12-02
;  PRIOR APPLICATION NUMBER: US-61/059,258
;  PRIOR FILING DATE: 2008-06-05
;  NUMBER OF SEQ ID NOS: 1
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 147
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-995-842-1


  Best Local Similarity   100.0%;  
  Matches  147;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVPIQKVQDDTKTLIKTIVTRINDISHTQSVSSKQKVTGLDFIPGLHPILTLSKMDQTLA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVPIQKVQDDTKTLIKTIVTRINDISHTQSVSSKQKVTGLDFIPGLHPILTLSKMDQTLA 60

Qy         61 VYQQILTSMPSRNVIQISNDLENLRDLLHVLAFSKSCHLPWASGLETLDSLGGVLEASGY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VYQQILTSMPSRNVIQISNDLENLRDLLHVLAFSKSCHLPWASGLETLDSLGGVLEASGY 120

Qy        121 STEVVALSRLQGSLQDMLWQLDLSPGC 147
              |||||||||||||||||||||||||||
Db        121 STEVVALSRLQGSLQDMLWQLDLSPGC 147

Claims 1-3, 5, 8, 14-15, 18, 20, 24 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kraynov et al (IDS, US Pub. No. 2012/0149636, published on 6/14/ 2012 filed on 2/8/2008) in view of Balance (IDS, US Pat. No. 7,045,318) and Gage et al (IDS, US Patent No. 7,057,015) as evidenced by SK Chemical Co (US Pat. No. 10, 696,960). 
The instant claims are broadly drawn to an engineered polypeptide comprising an albumin binding domain polypeptide (ABD) comprising amino acid sequence of SEQ ID NO: 114, and a peptide hormone domain (HD1) selected from a leptin (SEQ ID NO:20), a leptin analog or an active fragment thereof, the polypeptide of claim 1 further comprising a linker covalently linked to said HD1, wherein the said ABD is a C-terminal moiety and said HD1 as an N-terminal moiety, wherein the said ABD is as an N-terminal moiety and said HD1 as a C-terminal moiety and wherein the polypeptide of claim 1 further comprises one or more additional linkers comprising amino acid sequence of SEQ ID NO: 215.

Balance teaches that human serum albumin provides the role of a carrier molecule and because it is inert in nature this can be used to conjugate with other proteins and peptides to for extending their half-life (col. 1, lines 25 through col. 23+). They teach that conjugation of HSA with growth hormone increased growth hormone life from 5 min to 2-3 hours (col. 2, lines29+). They teach that hGH can be attached to the C-terminus of human albumin (a stabilizing protein) (col. 2, lines 45+).  They teach that a fusion protein comprising human albumin can also be as the C-terminal protein and hGH as the N-terminal protein (col. 2, lines 50+).  This clearly suggests that an active protein and a stabilizing protein can be either N-terminus or C-terminus and one ordinary skill in the field can interchange the position.  They teach that the fusion 
Gage et al teach using linkers to make fusion proteins wherein the linkers can be about 2-60 amino acids in length, or  from about 10 amino acids to about 30 amino acids  and the linkers may comprising amino acid sequence (G4S)n, wherein n is 1 to 11 (col. 13, lines11+) or AM (G3S)n (col. 13, lines33+). Gage et al do not teach a linker having amino acid sequence of TG(G)3S but this sequence is well known in the art and as evidenced by SK chemical Co.
It is noted that (i) the polypeptide with SEQ ID NO: 20 is leptin molecule (see sequence search result below):
RESULT 5
US-12-995-842-1
; Sequence 1, Application US/12995842
; Patent No. 8501686
; GENERAL INFORMATION
;  APPLICANT: The Regents of the University of Michigan
;  APPLICANT:Oral, et al.
;  TITLE OF INVENTION: USE OF LEPTIN FOR THE TREATMENT OF FATTY LIVER DISEASES AND
;  TITLE OF INVENTION:CONDITIONS
;  FILE REFERENCE: 30454/43630A
;  CURRENT APPLICATION NUMBER: US/12/995,842
;  CURRENT FILING DATE: 2010-12-02

;  PRIOR FILING DATE: 2008-06-05
;  NUMBER OF SEQ ID NOS: 1
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 147
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-995-842-1

  Query Match             100.0%;  Score 741;  DB 9;  Length 147;
  Best Local Similarity   100.0%;  
  Matches  147;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVPIQKVQDDTKTLIKTIVTRINDISHTQSVSSKQKVTGLDFIPGLHPILTLSKMDQTLA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVPIQKVQDDTKTLIKTIVTRINDISHTQSVSSKQKVTGLDFIPGLHPILTLSKMDQTLA 60

Qy         61 VYQQILTSMPSRNVIQISNDLENLRDLLHVLAFSKSCHLPWASGLETLDSLGGVLEASGY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VYQQILTSMPSRNVIQISNDLENLRDLLHVLAFSKSCHLPWASGLETLDSLGGVLEASGY 120

Qy        121 STEVVALSRLQGSLQDMLWQLDLSPGC 147
              |||||||||||||||||||||||||||
Db        121 STEVVALSRLQGSLQDMLWQLDLSPGC 147




, (ii) the ABD with the SEQ ID NO: 114 is well known in the art see below:
RESULT 5
US-12-452-731C-310
; Sequence 310, Application US/12452731C
; Patent No. 8937153
; GENERAL INFORMATION
;  APPLICANT: AFFIBODY AB
;  APPLICANT:Abrahmsen, Lars
;  APPLICANT:Jonsson, Andreas
;  APPLICANT:Dogan, Jakob
;  APPLICANT:Nygren, Per-Ake
;  TITLE OF INVENTION: NEW COMPOSITIONS, METHODS AND USES
;  FILE REFERENCE: AAB0010US
;  CURRENT APPLICATION NUMBER: US/12/452,731C
;  CURRENT FILING DATE: 2010-02-24
;  PRIOR APPLICATION NUMBER: EP 07113533.9
;  PRIOR FILING DATE: 2007-07-31
;  PRIOR APPLICATION NUMBER: US 60/962618
;  PRIOR FILING DATE: 2007-07-31
;  NUMBER OF SEQ ID NOS: 541
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 310

;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Engineered albumin binding polypeptide
US-12-452-731C-310

  Query Match             100.0%;  Score 131;  DB 9;  Length 46;
  Best Local Similarity   100.0%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GVSDYYKNLINKAKTVEGVEALTLHI 26
              ||||||||||||||||||||||||||
Db         16 GVSDYYKNLINKAKTVEGVEALTLHI 41


, and (iii) a Gly rich linker similar to being instantly claimed (SEQ ID NO: 215) is disclosed below:

RESULT 1
US-15-080-757A-54
; Sequence 54, Application US/15080757A
; Patent No. 10696960
; GENERAL INFORMATION
;  APPLICANT: SK CHEMICALS CO., LTD.
;  TITLE OF INVENTION: Fusion protein having Factor VII
;  TITLE OF INVENTION:activity
;  FILE REFERENCE: 060500/427098
;  CURRENT APPLICATION NUMBER: US/15/080,757A
;  CURRENT FILING DATE: 2016-03-25
;  PRIOR APPLICATION NUMBER: 13/701,333
;  PRIOR FILING DATE: 2011-06-07
;  PRIOR APPLICATION NUMBER: KR 10-2010-0052719
;  PRIOR FILING DATE: 2010-06-04
;  NUMBER OF SEQ ID NOS: 56
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 54
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: N-terminus restriction enzyme recognition sequence
;  FEATURE:
;  OTHER INFORMATION: Synthesized
US-15-080-757A-54

  Query Match             100.0%;  Score 33;  DB 1;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGGGGS 6
              ||||||
Db          1 TGGGGS 6



It is noted that the use of a linker does not make a fusion protein patentable unless there is an unexpected result demonstrated by the fusion protein due to the use of said linker.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an albumin binding domain (ABD) either to the N-terminus or C-terminus of a fusion polypeptide as taught by Balance and to make a leptin and ABD fusion as taught by Kraynov et al with a glycine rich linker as taught by in Gage et al (see above). Additionally, one would have been motivated to do so because Balance teaches that a fusion protein can have an ABD either N-terminus or C-terminus to a hormone polypeptide and Gage et al teach use of a linker with glycine rich sequence having TG(G)3S (col. 13) and as evidenced by SK chemical co. Further, one would have a reasonable expectation of success in using ABD to make a fusion protein because the skill of making a fusion protein with an ABD is well known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,879,063. Although the claims at issue are not identical, they are not patentably distinct from each other because an engineered polypeptide comprising an albumin binding domain polypeptide and a hormone binding domain (HD) comprising leptin, leptin analog or an active fragment thereof are taught in claims 1-2 of U.S. Patent No. 9,879,063.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GYAN CHANDRA/Primary Examiner, Art Unit 1646